MEMORANDUM **
Armen Hakobyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ order adopting and affirming an immigration judge’s order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Guzman v. INS, 318 F.3d 911, *530912 n. 1 (9th Cir.2003) (per curiara), we deny the petition for review.
The agency acted within its discretion in denying Hakobyan’s motion to reopen because Hakobyan failed to submit new or previously unavailable evidence. See id. at
913 (BIA properly affirmed denial of motion to reopen because evidence was available and discoverable prior to hearing); 8 C.F.R. § 1003.23(b)(3) (stating that a motion to reopen will not be granted unless the evidence sought to be offered was not available and could not have been discovered or presented at the former hearing).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.